Per Curiam,
The measure of duty of the plaintiff and his employees in using the crossing described in the evidence, was fully and clearly defined in the charge to the jury, and in the answers to the points submitted. These followed the decision of this court in Hanlon v. Philadelphia & West Chester Traction Co., 28 Pa. Superior Ct. 223, and in Kelemenan v. Pittsburgh H.B.& N.C. Ry. Co., 52 Pa. Superior Ct. 52; Rose v. Southern Cambria Ry. Co., 58 Pa. Superior Ct. 142, cases which involved substantially the same questions as presented on this appeal. The ability of the plaintiff’s employees to discharge the duty assigned to them involved disputed facts which were fairly submitted to the jury. The controlling question before the jury was, whether or not the car which caused the damages was under proper control when it approached the crossing occupied by the cattle. We find no such reversible error in this record as would warrant another trial.
The judgment is affirmed.